


EXHIBIT 10.68

 

GUARANTY

 

THIS GUARANTY is made this 12th day of March, 2009, by The Children’s Place
Retail Stores, Inc., a Delaware corporation, with an address of 915 Secaucus
Road, Secaucus, New Jersey 07094 (“Guarantor”)

 

WHEREAS, 500 Plaza Drive Corp., a New Jersey corporation with an office at 400
Plaza Drive, P.O. Box 1515, Secaucus, New Jersey 07094-1515 (“Landlord”) has
leased certain premises located in Secaucus, New Jersey to The Children’s Place
Services Company, LLC, a Delaware limited liability company (“Tenant”) pursuant
to a Lease Agreement (“Lease”) of even date herewith, to which this Guaranty is
attached; and

 

WHEREAS, Landlord has refused to enter into the Lease unless the Guarantor
executes and delivers this Guaranty; and

 

WHEREAS, in order to induce Landlord to enter into the Lease, the Guarantor has
agreed to guarantee the payment of Rent and any other charges provided for in
the Lease and the performance by Tenant of all the covenants to be performed and
observed on its part pursuant to the Lease.

 

NOW THEREFORE, in consideration of the premises and of the sum of Ten Dollars
($10.00) paid to Guarantor, the receipt and sufficiency of which are hereby
acknowledged, the terms of the Guaranty are as follows:

 

1.                                       The Guarantor agrees that the
obligation of the Guarantor is a primary and unconditional obligation, and the
Guarantor unconditionally and absolutely guarantees the due and punctual payment
of the Rent, the Additional Charges and any other moneys due or which may become
due pursuant to the terms of the Lease, and the due and punctual performance and
observance by the Tenant of all the terms, covenants and conditions of the Lease
whether according to the present terms thereof, or pursuant to any extension of
time or any change or changes in the terms, covenants and conditions thereof now
or at any time hereafter made or granted.  The liability of the Guarantor
hereunder shall be enforceable against the Guarantor without the necessity for
any suit or proceedings on the Landlord’s part of any kind or nature whatsoever
against the Tenant.

 

2.                                       The Guarantor, without affecting the
Guarantor’s obligations hereunder in any respect, hereby waives notice of the
acceptance of this Guaranty by the Landlord; notice of presentment, diligence,
demand for payment, nonpayment, protest, notice of dishonor, extension of time
of payment, and indulgences and notices of every kind.

 

3.                                       The Guarantor, without affecting the
Guarantor’s obligations hereunder in any respect, hereby consents to the
acceptance or release of security, the release or addition of parties liable
under the Lease, any and all forbearances and extensions of the time of payment
of Rent, and any and all changes in the terms, covenants and conditions of the
Lease, and any extension or renewal of the

 

--------------------------------------------------------------------------------


 

Term of the Lease, any assignment or transfer of the Lease by Tenant and any
consents given by Landlord hereafter made or granted; it being the intention
hereof that the Guarantor shall remain liable in principal until the full amount
of the Rent and any other sums due or to become due under the Lease shall have
been fully paid and the terms, covenants and conditions shall have been fully
performed and observed by the Tenant, notwithstanding any act, omission or thing
which might otherwise operate as a legal or equitable discharge of the
Guarantor.

 

4.                                       The Guarantor hereby waives all
defenses, offsets or counterclaims which the Guarantor or the Tenant may at any
time have in connection with the Lease.

 

5.                                       Until all the covenants and conditions
in said Lease on the Tenant’s part to be performed and observed are fully
performed and observed, the Guarantor: (a) shall have no right of subrogation
against the Tenant by reasons of any payments or acts of performance by the
Guarantor hereunder; (b) waives any right to enforce any remedy which the
Guarantor now or hereafter shall have against the Tenant by reason of any one or
more payment or acts of performance in compliance with the obligations of the
Guarantor hereunder; and (c) subordinates any liability or indebtedness of the
Tenant arising out of the Lease or this Guaranty now or hereafter held by the
Guarantor to the obligations of the Tenant to the Landlord under said Lease.

 

6.                                       The Guarantor agrees that this Guaranty
may be enforced by Landlord without first resorting to or exhausting any other
remedy.

 

7.                                       The Guarantor agrees that the
Guarantor’s obligation to make payment in accordance with the terms of this
Guaranty shall not be limited, modified, changed, released or impaired in any
manner whatsoever by any impairment, modification, change, release or limitation
of the liability of Tenant or its estate in bankruptcy or the rejection or
disaffirmance of the Lease resulting from the operation of any present or future
provision of the United States Bankruptcy Code or other similar statute, or from
the decision of any court or from the cessation from any cause whatsoever of the
liability of Tenant.

 

8.                                       The Guarantor agrees that in the event
this Guaranty is placed in the hands of an attorney for enforcement, the
Guarantor will reimburse Landlord for all expenses incurred in enforcing this
Guaranty, including reasonable attorney’s fees and court costs.

 

9.                                       The Guarantor agrees that this Guaranty
shall inure to the benefit of the Landlord and shall be binding upon and
enforceable by Landlord and any successor to Landlord against the Guarantor and
the Guarantor’s successors and assigns.  The Landlord shall have the right to
assign and transfer this Guaranty to any assignee of Landlord’s interest under
this Lease.

 

10.                                 This Guaranty shall be governed by and
construed and interpreted in accordance with the laws of the State of New
Jersey.  Guarantor hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this Guaranty may be brought in the Courts of the
State of New Jersey, or the Federal District Court for the District of New
Jersey, as Landlord may elect.  By execution and delivery of this Guaranty,
Guarantor hereby irrevocably accepts and submits generally

 

2

--------------------------------------------------------------------------------


 

and unconditionally for itself and with respect to its properties, to the
jurisdiction of any such court in any such action or proceeding, and hereby
waives in the case of any such action or proceeding brought in the courts of the
State of New Jersey, or Federal District Court for the District of New Jersey,
any defenses based on jurisdiction, venue or forum non conveniens.

 

11.                                 If any provision or portion thereof of this
Guaranty is declared or found by a court of competent jurisdiction to be
unenforceable or null and void, such provision or portion thereof shall be
deemed stricken and severed from this Guaranty and the remaining provisions and
portions thereof shall continue in full force and effect.

 

12.                                 Capitalized terms not defined herein shall
be construed as defined in the Lease.

 

13.                                 Attached hereto is a certified copy of
Guarantor’s corporate resolution authorizing the execution and delivery of this
Guaranty.

 

IN WITNESS WHEREOF, the Guarantor has executed this instrument the day and year
first above written.

 

 

ATTEST/WITNESS

 

GUARANTOR:

 

 

 

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

 

BY:

/s/ Charles Crovitz

 

 

 

Name: Charles Crovitz

 

 

 

Title: Interim Chief Executive Officer

 

 

 

 

 

 

 

 

BY:

/s/ Susan J. Riley

 

 

 

Name: Susan J. Riley

 

 

 

Title: Executive Vice President

 

3

--------------------------------------------------------------------------------
